Title: To John Adams from Oliver Ellsworth, 18 September 1799
From: Ellsworth, Oliver
To: Adams, John



Sir,
Hartford Sepr. 18. 1799—

If the present convulsion in France, and the sumptoms of a greater change at hand, should induce you, as many seem to expect, to postpone for a short time, the mission to that country, I wish for the earliest notice of it. The Circuit Court here in this State and Vermont, fell thro’ last spring from the indisposition of Judge Chase, and must now fall thro’ again from the indisposition of Judge Cushing, unless I attend them. I am begining the Court here, and should proceed on to Vermont, if I was sure of not being called on in the mean time to embark—It is, Sir, my duty to obey, not advise, I do not therefore, offer my own opinion, and have only to hope that you will not disapprove of the method I take to learn the spediest intimation of yours.—
I have the honor to be, / Sir, / with the highest respect, / your obedient humble servant

Oliver Ellsworth